State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 18, 2014                    516777
________________________________

In the Matter of the Claim of
   SHEILA L. KALKBRENNER,
                    Appellant,
      v
                                             MEMORANDUM AND ORDER
ACCORD CORPORATION,
                      Respondent.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:    November 17, 2014

Before:    Peters, P.J., Rose, Egan Jr. and Lynch, JJ.

                              __________


     Sheila L. Kalkbrenner, Wellsville, appellant pro se.

      Buckner & Kourofsky, Rochester (Jaclyn M. Penna of
counsel), for Accord Corporation, respondent.

                              __________


Rose, J.

      Appeal from a decision of the Workers' Compensation Board,
filed April 15, 2013, which denied claimant's request for
reconsideration and/or full Board review.

      Claimant suffered a work-related, right knee injury and was
awarded workers' compensation benefits. Claimant underwent
causally-related right knee surgery and, thereafter, sought to
amend her workers' compensation claim to include consequential
arachnoiditis, allegedly suffered as a result of the spinal
anesthesia injection administered during the surgery. The
Workers' Compensation Law Judge denied claimant's application,
                              -2-                  516777

based upon the lack of credible medical evidence to support the
diagnosis or the causal relationship to the established injury.
Upon appeal, the Workers' Compensation Board affirmed.
Claimant's subsequent application for full Board review and/or
reconsideration was denied, prompting this appeal.

      Claimant has appealed only from the Board's denial of her
request for full Board review and, therefore, the merits of the
underlying decision are not properly before us (see Matter of
Mazzaferro v Fast Track Structures, Inc., 106 AD3d 1302, 1302
[2014]; Matter of Capalbo v Stone & Webster Constr. Servs., 91
AD3d 1263, 1263-1264 [2012]). As such, our review is limited to
ascertaining whether such denial was arbitrary and capricious or
otherwise constituted an abuse of discretion (see Matter of
Stratton v New York State Comptroller, 112 AD3d 1081, 1083
[2013]; Matter of Mazzaferro v Fast Track Structures, Inc., 106
AD3d at 1302). To that end, we decline to disturb the Board's
decision, as the record reflects that the Board considered all of
the relevant material in rendering its decision, and claimant did
not establish a material change in her condition or present
evidence that previously was unavailable (see Matter of
Mazzaferro v Fast Track Structures, Inc., 106 AD3d at 1302;
Matter of Dipippo v Accurate Signs & Awnings, 88 AD3d 1044, 1045
[2011]).

     Peters, P.J., Egan Jr. and Lynch, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court